Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to the Remarks response filed on 2/10/2017. 
Claim Rejections - 35 USC § 101
The Examiner has read and reviewed all of the information provided by the Applicant.  The examiner rejects claims below under 35 USC 101.  
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to an apparatus, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent Apparatus Claim 6 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis and is similar to independent method Claim 23 and product Claim 33 (herein called Additional Independent Claims).  Claim 6 recites the limitations of method for brokering data products.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.   the claim of method for brokering data products including the steps of “receiving parameters, storing and process the parameters of delegable wealth generation function and controlling a transfer of the representation of virtual cryptocurrency generated by delegable wealth generation function 
The apparatus, interface, memory, automated digital communication network in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: apparatus, interface, memory, automated digital communication network. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

Applicants claims are directed to a Methods of Organizing Human Activity specifically the Concepts Related to Managing Relationships or Transactions Between People similar to creating a contractual relationship (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) U.S. Patent No. 7,644,019.) hedging (Bilski v. Kappos, 561 U.S. 593 S. Ct. (2010) mitigating settlement risk (Alice Corp. v. CLS Bank International, 573 U.S. _, 134 S. Ct. 2347 (2014) processing loan information (Dealertrack v. Huber No. 09-1566 (Fed. Cir. 2010) managing an insurance policy (Bancorp v. Sun Life Assurance 687 F.3d 1266 (Fed. Cir. 2012) managing a game of Bingo (Planet Bingo, LLC v. VKGS LLC, 576 Fed. Appx. 1005 (Fed. Cir. 2014) U.S. Patent No. 6,398,646.) allowing players to purchase additional objects during a game (Gametek LLC v. Zynga, Inc., No. 13-2546 (N.D. Cal. April 25, 2013) generating rule‐based tasks for processing an insurance claim (Accenture Global Services, GmbH v. Guidewire Software, 728 F.3d 1336, 1340‐41 (Fed. Cir. 2013). 

Applicants claims are directed to a An Idea of Itself specifically Concepts Related Processes of Organizing Information that can be Performed Mentally similar to using categories to organize, store and transmit information (Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014) or data recognition and storage (Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1358‐59 (Fed. Cir. 2014) or organizing information through mathematical correlations (Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014) U.S. Patent No. 6,128,415.)
The examiner agrees with the board decision 7/31/2020 & decision on reconsideration on 1/7/2021 and the newly added claims “protected by the secure tamper-proof hardware module” does not overcome this. In the specification it even refers to Paragraph 0132 has “general purpose hardware” which does not overcome the 101.   
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In particular, and respect to Claims the Applicant argued: claims overcome 101 because do not merely recite well-understood...  concept of intermediated settlement 
The Examiner refutes the argument made by the Applicant and the argument that the concept of “intermediated settlement” only further supports the examiners position.  The concept of “intermediated settlement” is trading financial instruments, this could not be more explicitly a fundamental economic principal.  Nothing in the highlighted section of claims on page 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.